IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH M. FLOWERS as                     §
Administrator of the Estate of            §      No. 223, 2019
CHRISTINE FLOWERS, Deceased;              §
KENNETH M. FLOWERS,                       §
individually, KAREN FLOWERS,              §      Court Below: Superior Court
LAWRENCE FLOWERS, and                     §      of the State of Delaware
ANTHONY MIMMS, individually,              §
                                          §      C.A. No. N15C-06-281
       Plaintiffs Below,                  §
       Appellants,                        §
                                          §
       v.                                 §
                                          §
CHRISTIANA CARE HEALTH                    §
SYSTEM, IPC HEALTHCARE,                   §
INC. f/k/a IPC – THE                      §
HOSPTIALIST COMPANY, and                  §
ANURADHA AMARA, M.D.,                     §
                                          §
       Defendants Below,                  §
       Appellees.                         §

                           Submitted: November 20, 2019
                            Decided: December 2, 2019

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 2nd day of December 2019, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its order dated April 3, 2019.
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.


                                   BY THE COURT:

                                   /s/ James T. Vaughn, Jr.
                                    Justice